Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/17/2021 amending the claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (See MPEP § 821.03). 
The present claims are not readable on the elected invention because newly submitted amended claims 1-8 and 10-14 (Group II, as filed 09/17/2021, classified in G06Q20/18) are directed to an invention that is independent or distinct from the invention originally claimed (claims 1-14 as presented 06/04/2020, Group I, classified in G06Q20/145) for the following reasons: 
	The inventions are distinct, each from the other because of the following reasons: Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  	In the instant case, subcombination I has separate utility such as perform setting such that money for the registered device can be received through the money receiving device and 		Subcombination II has separate utility such as search for an electric device within 
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search, such as employing different search strategies and search queries. The prior art applicable to one invention would not likely be applicable to another invention and an initial prior art search has been conducted on Group I.  Group II would especially require extensive additional searching and potentially additional classification groups. 
Since applicant has received an action on the merits for the originally presented invention (Group I), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the claims of Group II are withdrawn from consideration as being directed to a non-elected invention, and Applicant’s Amendments to the Claims dated 09/17/2021 have not been entered.  See 37 CFR 1.142(b), MPEP §§ 819 and 821.03.   
The reply filed on 29 October 2021 is not fully responsive to the prior Office Action because: no amendments were made to the claims to correct the election by original presentation. The Applicant's arguments were not persuasive because the amended claims of 9/17/2021 still remain to the non-elected group  Since the period for reply set forth in the prior Office action has expired, this application will become abandoned unless applicant corrects the deficiency and obtains an extension of time under 37 CFR 1.136(a).  
The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee.  In no case may an applicant reply outside the SIX (6) MONTH statutory period or obtain an extension for more than FIVE (5) MONTHS beyond the date for reply set forth in an Office action.  A fully responsive reply must be timely filed to avoid abandonment of this application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692